Citation Nr: 1043040	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  09-16 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 
1977.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional Office 
(RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's service treatment records indicate that he 
sustained a left knee injury in service.  Subsequently a minor 
tear of the medial collateral ligament of the left knee was 
diagnosed in service.

A January 2005 orthopedic consultation of Stephen J. Franzino, 
M.D., is of record.  The physician stated that the Veteran was in 
his usual state of good health until February 2002 when he 
stepped in a ditch while working as a firefighter and suffered a 
twisting injury of the left knee.  In January 2006, the Veteran 
underwent diagnostic left knee arthroscopy, partial medical 
meniscectomy, chondroplasty of the left patella and medial 
femoral condyle, and arthroscopic lateral release.  In June 2006, 
Dr. Franzino opined that the Veteran's left medial compartment 
disease was a preexisting condition.  

A VA examination was conducted in February 2008.  The examiner 
stated that an opinion regarding the etiology of the Veteran's 
current left knee disability could not be rendered without 
resorting to speculation.  The Veteran should be afforded another 
examination to resolve this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA orthopedic examination 
to determine the nature and likely etiology 
of the Veteran's current left knee 
disability by an orthopedic examiner (not 
the examiner who conducted the February 
2008 VA examination.  The examiner must 
review the Veteran's claims file in 
conjunction with the examination.  

The examiner should opine whether the 
current disability pictures presented for 
the left knee is at least as likely as not 
(50 percent or greater probability) the 
type of disabilities that would be expected 
given the in-service injury noted in the 
Veteran's service treatment records.  The 
examiner must state whether the Veteran 
reports a continuity of left knee problems 
since service and acknowledge such 
statements made by the Veteran, if any, in 
offering the opinion.  The examiner should 
note the treatment records of post-service 
intercurrent work-related injury and should 
comment on any impact such intercurrent 
injury had on the Veteran's current 
disabilities.  The examiner should explain 
the rationale for all opinions given.  

If the examiner feels that the requested 
opinion cannot be rendered without 
resorting to speculation, the examiner must 
state whether the need to speculate is 
caused by a deficiency in the state of 
general medical knowledge (i.e. no one 
could respond given medical science and the 
known facts) or by a deficiency in the 
record or the examiner (i.e. additional 
facts are required, or the examiner does 
not have the needed knowledge or training.

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran and his representative a 
supplemental statement of the case and give 
them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

